Citation Nr: 0904723	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-25 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability exhibited by low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 to September 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia denied 
entitlement to the benefit currently sought on appeal.

The Veteran requested a hearing before a member of the Board 
at his local RO.  Notice of the hearing was sent to the 
Veteran at his last known address, and was returned as 
undeliverable.  The Veteran has an affirmative duty to notify 
the VA of any changes to his address.  The Board notes that 
the duty to assist is not a one-way street and, therefore, 
finds that the AOJ has complied with the Veteran's request 
for a hearing to the extent possible.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).   The Veteran is considered to 
have received notice of the hearing.  See 38 C.F.R. § 3.1(q) 
(2008) (Notice means written notice sent to a claimant or 
payee at his or her latest address of record.).  The Veteran 
did not appear at the scheduled hearing, update his address 
information or request that a hearing be re-scheduled, and 
the request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).  


FINDINGS OF FACT

1.  Service connection for a disability exhibited by low back 
pain was denied by a June 1993 rating decision.  The Veteran 
did not appeal this decision within one year of being 
notified.

2.  In May 1998, August 2001, July 2002, May 2003 and 
December 2003 rating decisions, the claim for a disability 
exhibited by low back pain was again denied. The veteran did 
not perfect an appeal from the December 2003 decision. 

3.  Evidence submitted since December 2003 does not bear 
directly on the specific matter under consideration, and does 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The December 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2003).

2.  The evidence submitted since the December 2003 rating 
decision is not new and material to the Veteran's claim of 
entitlement to service connection for a disability exhibited 
by low back pain; therefore, the application to reopen is 
denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated April 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to reopen his 
previously denied claim for service connection, and informed 
him of the standard by which "new and material evidence" is 
determined, as well as the elements of the underlying service 
connection claim.  The April letter reminded the Veteran that 
the reason for the original denial of his claim for service 
connection for a disability exhibited by low back pain, was 
that the evidence did not show that he had a chronic 
disability that  was incurred in or aggravated by service.  
The notice delineated which information VA would seek to 
provide and which information that he was expected to 
provide.  The Veteran has received adequate notice under Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

VA does not have a duty to provide the Veteran a VA 
examination if the claim is not reopened.  See 38 U.S.C. § 
5103A (f) (West 2002); 38 C.F.R. § 3.159 (c) (4) (C) (iii) 
(2008).  As discussed above, the AOJ complied with VA's 
notification requirements and informed the Veteran of the 
information and evidence needed to substantiate his new and 
material evidence claim.  Since no new and material evidence 
was received referable to a disability exhibited by low back 
pain, an examination is not required. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened.  VA has obtained records from the 
sources identified by the Veteran.  The duty to assist has 
been fulfilled.  

New and Material Evidence

By rating decision in December 2003, the RO denied the 
Veteran's claim for a disability exhibited by low back pain, 
as service treatment records did not confirm a chronic 
disability.  The service treatment records revealed in-
service treatments and a hospitalization for low back pain 
and spasms.  The records show the Veteran's last treatment 
occurring approximately 11 months prior to discharge, with no 
disabilities noted during his separation examination.  At the 
time of the denial, the claims folder contained the Veteran's 
service treatment records, private treatment records and VA 
outpatient clinic records.  The Veteran did not appeal the 
denial; therefore, it is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

By application in April 2005, the Veteran attempted to reopen 
his claim.  Since December 2003, the Veteran submitted 
current private treatment records showing treatment for low 
back pain.  He provided private treatment records from 
January 2002 to June 2006 which reflects additional treatment 
for low back pain.  The private treatment records are new, 
but are not material.  They show treatment for back pain many 
years after service.  The fact that the Veteran has a 
disability exhibited by low back pain is not in dispute.  
Rather, the question is whether this disability was incurred 
in or was aggravated by service.  The additional treatment 
records do not speak to such a connection.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
New and material evidence having not been submitted, the 
application to reopen the previously denied claim is denied.




ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a disability exhibited 
by low back pain is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


